Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s after final amendment filed 3/10/2022 has been received and entered.  Claim 38 has been cancelled.  
Claims 14-17, 20-25, 27-37 are pending.

Examiner Comment
An after final amendment was filed 2/15/2022 and entered, and the claim amendments addressed the rejections of record except for claim 38.  Claims 14-17, 20-25, 27-37 were indicated to be allowable in the advisory action mailed 2/24/2022.

Election/Restriction
Applicant’s election without traverse of Group II in the reply filed on 4/8/2019 was acknowledged, and upon review the election of species was withdrawn.
Claims 14-17, 20-25, 27-37 are currently under examination.

Priority
This application filed 12/15/2016 is a 371 National stage filing of PCT/US2015/036250 filed 6/17/2015 which claims benefit to US provisional application 62/013743 filed 6/18/2014.
Applicants have not commented on the summary of the priority.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot in light of the cancellation of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-17, 20-25, 27-37 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more was withdrawn.  
Claim analysis
Claim 14 has been amended, and still is generally directed to a method for determining the relatedness of genomic sequences based on comparing sequences and using linkage disequilibrium of polymorphisms to determine if the sequences detected are related or not.  More thousands or more polymorphic sites’ are mapped.
With the amendments, the claims still are directed to a method where a sample are compared using polymorphisms to determine the presence of LD and calculating LLR for pairs of polymorphisms, and aggregating LLRs for pairs to determine the relatedness of two samples.  Dependent claims have minor amendments for consistency to changes in claim 14 and set forth more details about the source of the data and what is analyzed, and amended to be consistent with the use of ‘aggregate LLR’ as set forth in the independent claim.  As noted previously, the use of LLR and its aggregation in the final step of determination of relatedness it is noted that this is illustrated in Fig 3, and detailed at page 16 of the specification.
For step 1 of the 101 analysis, the claims are directed to a statutory category as the method for obtaining and analyzing sequence reads.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining and comparing sequences representing polymorphisms to obtain linkage disequilibrium information/values if present in the data.  Claim 14 requires determining polymorphisms from two genome sources/samples and comparing the polymorphisms with a reference to obtain a linkage disequilibrium (LD) value and using the LD to determine LLR for pairs of polymorphisms to determine if the information representing the samples indicates that they are related or not.  In view of the guidance of the specification and the art of record, polymorphisms are either indicated in the data or empirically determined relative and based on a reference, and given the presence or absence of the polymorphism the linkage of any given polymorphism would be established; and if the LD value is representative of the relatedness of  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and mathematical concepts to the extent that the claims require calculating a score and correlating the score to relatedness of two samples.  The claim has been amended in prosecution to recite ‘by massively parallel sequencing’ and now requires 0.5% or greater of a genome, and provides a level of amount and complexity of the data that is required and used in the analysis steps.  
Given the amount of sequence information provided, and the particular calculations required for LD LLR for each of the thousand or more polymorphic sites, given the evidence of record, this does not appear to be a process that can be performed on paper or in one’s mind.  Accordingly, the claim appears to be patent eligible under analysis of step 2A.

Conclusion
Claims 14-17, 20-25, 27-37 are allowed.
As indicated previously, the closest art of record is Li et al (Gen Res 2009) which provides evidence that SNPs can be detected using MPS techniques and that samples can be compared, however provide that sequencing depth plays a role in particular in providing usable reads and ability to assess or distinguish between true SNPs or methodological errors that are introduced in final read data being analyzed.  However, while SNPs and alleles are used to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joseph Woitach/Primary Examiner, Art Unit 1631